Citation Nr: 0209378	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-42 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
(other than skin cancer).

2.  Entitlement to service connection for skin cancer, 
including basal cell carcinoma, to include as due to exposure 
to ionizing radiation.

3.  Entitlement to service connection for tinnitus.

[The issues of entitlement to service connection for 
headaches and a skin disorder, and entitlement to an original 
compensable disability rating for allergic rhinitis with 
sinusitis will be the subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 1996.  That decision denied the veteran's 
claims of entitlement to service connection for allergies, 
asthma, sinusitis, scarring of the lungs, skin cancer, hair 
loss, tinnitus, migraine headaches, low blood pressure, and 
residuals of exposure to ionizing radiation; and the 
veteran's application to reopen a claim for service 
connection for a skin rash.  The issues of allergies, asthma, 
sinusitis, skin rash, skin cancer, tinnitus, migraine 
headaches, and residuals of exposure to ionizing radiation 
were duly appealed.

The RO granted the veteran's claim of entitlement to service 
connection for allergies, asthma, and sinusitis in a rating 
decision in June 1997.  The veteran appealed the initial 
noncompensable rating of the allergic rhinitis and sinusitis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board finds that the appeal for service connection for 
headaches and a skin disorder (other than skin cancer), and 
the assignment of an original compensable disability rating 
for allergic rhinitis with sinusitis, requires further 
development.  The Board will undertake additional development 
on these issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing the claims for service 
connection for headaches and a skin disorder (other than skin 
cancer), and the assignment of an original compensable rating 
for allergic rhinitis with sinusitis.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation in service 
in May 1954. 

2.  The veteran was diagnosed as having basal cell carcinoma 
in June 1962 and in May 1999.  

3.  Based on the evidence of record, there is no reasonable 
possibility that the veteran's basal cell carcinoma of the 
skin, which was first demonstrated decades after service, 
began during or is causally linked to any incident of 
service, to include his exposure to ionizing radiation.   

4.  An unappealed RO decision in July 1957 denied service 
connection for a skin rash.  

5.  Medical evidence submitted subsequent to the July 1957 RO 
decision is relevant and so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The medical evidence shows the veteran's tinnitus is 
causally related to in-service excessive noise exposure.



CONCLUSIONS OF LAW

1.  Skin cancer, including basal cell carcinoma, was not 
incurred in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112(c), 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to service 
connection for skin cancer and tinnitus.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).   

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the 
claims on the current record.  See Bernard v. Brown, 
4 Vet. App. 384 (1994).

Service Connection for Skin Cancer 

Factual Background

The veteran's mother and brother have submitted statements 
asserting that the veteran had no skin problems prior to his 
entry into active service.

Review of the veteran's service medical records reveals that 
the August 1951 enlistment examination noted no abnormalities 
beyond a scar on his left side.  While in service, the 
veteran sought treatment for intertrigo in June 1953.  He was 
eventually to try calamine lotion in July 1953 because of no 
improvement.  No further mention of the intertrigo was made 
during service.

Additional service medical records show that, in November 
1954, the veteran was noted to have itching on his left 
eyelid and had a rash on the back of his knees.  In February 
1955, it was reported that he had had two episodes of 
dizziness in the morning.  He did not fall and had no 
vertigo.  He was also noted to have had a rough time on a 
flight three days earlier.

The veteran's August 1955 separation examination noted no 
abnormalities other than the pre-service scar and enucleated 
tonsils.

The veteran has submitted copies of his flight hour logs.  He 
reports that he was assigned to change filters used to 
collect radioactive dust in the atmosphere during monitoring 
flights subsequent to nuclear testing.  

On one occasion in May 1954, the veteran spent approximately 
two days on the Enewetak atoll, Pacific Proving Ground, 
during Operation CASTLE.  Review of the Radiation Dose 
Assessment obtained from the Defense Nuclear Agency (DNA) 
reveals that the veteran was on the island subsequent to the 
six nuclear shots that were fired during CASTLE.

The aforementioned memorandum from the DNA, which dated in 
August 1995, shows that during CASTLE the veteran was an 
Airborne Radio Operator and a member of the 57th Weather 
Reconnaissance Squadron (WRE).  On 14 May the veteran, and a 
contingent of other personnel in his unit, were assigned to 
temporary duty in conjunction with a transport mission from 
Hawaii to Enewetak and back.  Based on available records, the 
veteran was a crewmember in a C-54 flight from Hawaii to 
Enewetak on 15 May, and his return flight was on 16 May.  
Documents in his service record show that the veteran had 
returned to Hickam Air Force Base by 17 May and that he was 
not again dispatched to PPG through the end of the CASTLE 
operational period.

From early 1949 through the end of the atmospheric nuclear 
weapon testing era, regular weather reconnaissance flights 
engaged in the collection of airborne dust using filters that 
were changed in flight by air crew members.  Because the 
worldwide inventory of airborne radioactive materials was so 
dispersed, there was no potential for routine 57th WRE flight 
crew members in 1954 to have accrued a measurable dose from 
being in the vicinity of filters.

It was further noted in the August 1995 DNA memorandum that 
there was no record of the veteran having worn a film badge.  
The radiation environment present on the islands of the 
Enewetak Atoll at the time of the veteran's presence was 
described.  It was noted that as of 15 May, residual 
intensity from BRAVO and ROMEO fallout on the islands of 
Enewetak Atoll had been increased by fresh NECTAR fallout and 
provided a table showing peak intensity and the time in hours 
after the shot that the peak was reached.  It was further 
reported that during CASTLE there was no potential for the 
veteran to have accrued dose from neutron or initial gamma 
radiation.  The assessment assumed that the veteran accrued 
residual contamination from BRAVO, ROMEO, and NECTAR while at 
Enewetak Island on 15 and 16 May.  While at Enewetak Island, 
the veteran was assumed to have remained indoors for 40 
percent of the time and outdoors for 60 percent of the time.

Based on the foregoing facts, the DNA estimated that the 
veteran dose from external emitters as a result of his 
participation in CASTLE as 0.027 rem with an upper bound of 
.1 rem.

It was also noted in the August 1995 DNA memorandum  that 
internally deposited radioisotopes in the body at levels 
associated with those experienced at atmospheric testing 
would present minimal dose to the skin.  Moreover, there is 
no evidence to suggest that skin cancer is associated with 
radiation doses (external or internal) at levels received by 
participants in atmospheric nuclear testing.  Studies of 
medical treatments involving high, large-area skin doses have 
implied a qualitative relationship between skin exposures on 
the order of 1000 rem and statistical increases in skin 
cancer, but these dose levels are almost two orders of 
magnitude above those received by almost all nuclear test 
participants.  The National Council on Radiation Protection 
and Measurements (NCRP) has found the skin cancer risk to be 
extremely small from high, large area skin doses as well as 
from high-intensity localized exposure (as from hot particle 
contamination) to small areas of skin.  Their recommendations 
on limiting exposure are based on preventing deep ulceration 
of the skin, which follows erythema (reddening) within months 
of severe exposures.  The occurrence of erythema was very 
rare among nuclear test participants, and deep ulceration as 
a sequela was not reported.  Therefore, an elevated incidence 
of skin cancer is not indicated as a consequence of radiation 
exposure to nuclear test participants.

The Board notes that the veteran has disputed the assumption 
that he spent only 60 percent of his time outdoors.  He 
alleges that the only time spent "indoors" was a few hours 
trying to get some sleep in a tent.  Additionally he has 
characterized the DNA's dose estimate as ridiculously low, 
noting that authorities state the potential radiation 
exposure from a CAT scan can be over 1 Rad.  The veteran 
asserts, in essence, that he must have been exposed to far 
greater radiation while on Enewetak in May 1954 than he would 
have been during a CAT scan.

Private treatment records dated in November 1955 show the 
veteran complained of a scaly area across his nose and cheeks 
for the previous two weeks.  There was no itching.  He was 
diagnosed with possible lupus erythematosus and referred to a 
dermatologist.  An undated physical examination report notes 
red skin and a diagnosis of psoriasis.

The veteran was examined by VA in June 1957 in conjunction 
with claims of entitlement to service connection for asthma, 
sinusitis, and a rash.  A dermatologist noted that in 1953 or 
1954 that the veteran had an intensely pruritic, red eruption 
in both popliteal fossae.  He also had asthma.  However, the 
veteran stated that this particular dermatitis had not been 
present behind the knees in the last couple of years.  He was 
treated in 1955 and 1957 for seborrheic dermatitis about the 
nose and within the scalp.  Physical examination revealed no 
dermatitis behind the knees.  There was a trace of seborrheic 
dermatitis about the nose.  The dermatologist noted that in 
view of the veteran's asthma, the eruption about the 
popliteal fossae probably was atopic eczema or 
neurodermatitis; however, this had not been present for 
probably three years.  The seborrheic dermatitis of the face 
was not related to the atopic or neurodermatitis but was 
present on examination.

Billing records from the Sunset Clinic indicate the veteran's 
face was examined in August 1958, and that his perineum and 
face were examined in October 1958.  It appears he was 
treated with ultra violet light (UVL).  No findings or 
diagnoses are recorded.

Dr. D.B. submitted a statement in May 1994.  He noted that he 
had seen the veteran for various dermatological problems 
since November 1960.  He had had seborrheic dermatitis.  In 
June of 1962, he had a basal cell carcinoma of the left cheek 
that was removed by electrodessication and curettage.  He had 
had a number of seborrheic keratosis and actinic keratosis 
that had been removed over the years by either liquid 
nitrogen freezing or electrodessication and curettage.  There 
had been no other basal cell carcinomas.  On his last visit 
in February 1994, he had been treated for seborrheic 
dermatitis of the scalp and face.  Review of  Dr. D.B.'s 
treatment records confirms this history.

In March 1996, the VA Assistant Chief Medical Director for 
Public Health and Environmental Hazards performed a Radiation 
Review for the veteran's claim.  They noted that the DNA 
estimates that the veteran was exposed to external gamma 
radiation with an upper bound of 0.1 rem.  They noted that 
skin cancer usually has been attributed to ionizing radiation 
at high doses, e.g., several hundred rads.  Excess numbers of 
skin cancers also have been reported in the margins of 
irradiated areas which received estimated doses of 9-12 rads.  
In light of the above, her opinion was that it was unlikely 
that the veteran's basal cell skin cancer can be attributed 
to exposure to ionizing radiation in service.

In March 1996, the Director of the Compensation and Pension 
Service reviewed the March 1996 opinion from the Assistant 
Chief Medical Director for Public Health and Environmental 
Hazards.  Following his review of the opinion and the 
evidence in its entirety, it was noted that he agreed with 
the opinion and it was further opined that there was no 
reasonable possibility that the veteran's basal cell skin 
cancer was the result of such exposure.

The veteran has submitted a series of articles from the 
"Atomic Veterans Newsletter" that discuss the effects of 
radiation exposure on veterans and detail changes to exposure 
guidelines by the military in order to complete Operation 
CASTLE testing.

The veteran has also submitted excerpts from a publication 
entitled "Radiological Cleanup of Enewetak Atoll", which 
describe the condition of the island during the nuclear 
testing and the subsequent cleanup of the islands during the 
1970's.

In November 1996, the veteran underwent a VA compensation 
examination.  The examiner noted the veteran's treatment in 
1955 and 1957 for seborrheic dermatitis about the nose and 
scalp.  The veteran was noted to have a ruddy complexion.  He 
had numerous reddish and slightly scaling lesions, primarily 
over the scalp area, face and somewhat on the neck area as 
well.  The diagnoses were seborrheic dermatitis, actinic and 
seborrheic keratosis, treated with electrocautery on numerous 
occasions; and history of basal cell carcinoma, left cheek, 
treated in 1962 with electrocautery excision.

The veteran submitted medical records from Dr. D.W., dated in 
1999.  In April 1999 the veteran was seen for growths on his 
ears and cheek.  A rough erythematous scaly papule of the 
left cheek was noted as well as a friable 5 medical papule in 
the central scalp.  He was noted to have two AK (actinic 
keratosis) and a biopsy of the scalp lesion was taken.  A 
pathology report dated in May 1999 shows a diagnosis of 
actinic keratosis of the scalp.  A second pathology report, 
also dated in May 1999, shows a diagnosis of basal cell 
carcinoma, noduloulcerative of the left ear.



Laws and Regulation

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See Cosman v. Principi, 
3 Vet. App. 303, 305 (1992). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumor).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d); see 
Douglas v. Derwinski, 2 Vet. App. 103, 108-09 (1992). 

Analysis

Skin Cancer

Service incurrence is presumed for a specified cancer that 
becomes manifest in a radiation-exposed veteran, 
notwithstanding a lack of evidence of such disease in 
service.  38 U.S.C.A. § 1112(c)(1) (West 1991 & Supp. 2000).  
See 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.309(d) (listing the cancers, 
which do not include prostate cancer).  A "radiation-exposed 
veteran" is a veteran who participated in radiation-risk 
activity.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  "Onsite participation" 
includes, during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test, and, during the 6 month period following 
the official operational period of an atmospheric nuclear 
test, presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(iv).  

If a radiogenic disease first becomes manifest after service 
and not within any applicable presumptive period, and it is 
contended that the disease is the result of exposure to 
ionizing radiation in service, specific development is 
undertaken to ascertain the radiation dose incurred and the 
likelihood that the disease is the result of radiation 
exposure.  38 C.F.R. § 3.311.  Skin cancer is a specified 
radiogenic disease and must become manifest five years or 
more after exposure.  38 C.F.R. 
§ 3.311(b)(2).  

In this case, the veteran does not allege, and the evidence 
does not suggest, that his skin cancer was shown in service 
or manifest to a compensable degree within one year after his 
separation from service.  Therefore, service connection for 
basal cell carcinoma is not warranted on a direct basis or on 
a presumptive basis as a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112(a)(1); 38 C.F.R. §§ 3.303, 3.307(a)(3).  As 
noted above, skin cancer is not one of the presumptive 
diseases specific to radiation-exposed veterans (38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. § 3.309(d)), but it is one of the 
specified radiogenic disease listed in 38 C.F.R. 
§  3.311(b)(2).  

Although skin cancer is a radiogenic disease, the evidence of 
record shows that there is no reasonable possibility that the 
cancer is the result of exposure to ionizing radiation in 
service.  The Radiation Dose Assessment secured from the 
Defense Nuclear Agency by VA reports a total external 
radiation exposure of 0.1 rem.  Based on that exposure, as 
well as the type of cancer incurred, it was found unlikely 
that the veteran's cancer was related to service.  
Considering that finding and all the other evidence of 
record, the Director of VA's Compensation and Pension Service 
found no reasonable possibility that the veteran's skin 
cancer was related to his radiation exposure in service.  The 
veteran has not submitted a contrary medical opinion or 
objective evidence specific to the facts of his claim that 
support his assertion of more severe exposure to radiation.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent such evidence, the 
Board finds no basis for allowing the veteran's claim or 
seeking an independent dose assessment or other outside 
consultation.  See 38 C.F.R. § 3.311.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for skin cancer or 
basal cell carcinoma.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1110, 1112(c), 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.309(d), 3.311. 

Skin Disorder other than Skin Cancer or Basal Cell Carcinoma

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

As the instant decision reopens the veteran's claim and the 
Board is undertaking further development of the claim, to 
include obtaining any additional relevant treatment records 
that may be available and affording the veteran a VA 
examination that includes an opinion on the contended nexus, 
the Board will not address the duty to notify and assist the 
veteran, under Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001), at 
this time.

The medical evidence submitted since the 1957 unappealed RO 
decision that denied the veteran's original claim for service 
connection for a skin disorder includes a May 1994 statement 
from Dr. D.B., who noted that he had seen the veteran for 
various dermatological problems since November 1960, to 
include seborrheic dermatitis.  It was further noted that the 
veteran had had a number of seborrheic keratosis and actinic 
keratosis that had been removed and, on his last visit in 
February 1994, he had been treated for seborrheic dermatitis 
of the scalp and face. As there is medical evidence of 
treatment for a skin disorder during service and post-service 
medical records show treatment for seborrheic dermatitis 
proximate to service, the Board finds that this evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a). 

Tinnitus

At the veteran's personal hearing in October 1996, the 
veteran recalled that the first time he experienced tinnitus 
was during an airplane landing at Westover Air Force Base.  
He had been having nasal and sinus congestion and was not 
able to clear the pressure on his eardrums.  He experienced 
tremendous pain and pressure in his left ear when the plane 
touched down.  He heard a whistle and the pain went away.  He 
did not go to sick call, but had a headache and felt dizzy 
for a few days.

The next time this occurred was while stationed in Hawaii.  
They were dropping something by parachute and had to 
depressurize and re-pressurize the plane at 18,500 feet.  The 
next day he went skin diving, and dove to a depth of about 30 
feet.  Several days later, he began to lose his balance 
because his inner ear had been affected.  The veteran's 
service medical records reflect treatment for these 
complaints.

The veteran also noted that the he served on a B-29, which 
was a very noisy airplane.  He would fly for fifteen to 
eighteen hours and his ears would ring for the next twenty-
four hours.  He reported that the ringing in his ears was now 
bilateral and constant.

On VA examination in June 1957, no abnormalities of the 
veteran's hearing were noted.

In November 1996, the veteran underwent a VA audiology 
examination.  Mild noise induced sensorineural hearing loss 
with tinnitus was diagnosed.  The examiner noted the 
veteran's history of noise exposure in service with resultant 
tinnitus and mild hearing loss. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

While there is no indication of tinnitus in the service 
medical records or for many years thereafter, the VA examiner 
in 1996 found that the veteran's current tinnitus is 
consistent with his history of military noise exposure.  
There is no other opinion of record addressing the contended 
causal relationship.  Moreover, the veteran's report of 
ringing in the years since service is probative, since lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board 
finds that the evidence in this case is in relative equipoise 
as to whether the veteran's tinnitus is the result of noise 
exposure during active service.  Applying the "benefit of 
the doubt" rule     (38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990)), the Board finds that service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991 & Supp. 2002);  38 C.F.R. 
§§ 3.102, 3.303(d) (2001).

 
ORDER

Service connection for skin cancer, including basal cell 
carcinoma, is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a skin disorder, 
other than skin cancer, is reopened; to this extent only; 
this claim is granted.

Service connection for tinnitus is granted.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


